488 F.2d 142
UNITED STATES of America, Plaintiff-Appellee,v.Delores Ann TAPPEN, Defendant-Appellant.
No. 73-2934 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 10, 1973.

Clarence O. Bentley, Dallas, Tex.  (Court-appointed), for defendant-appellant.
Frank McCown, U. S. Atty., Fort Worth, Tex., Charles D. Cabaniss, Asst. U. S. Atty., Dallas, Tex., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
In conformity with the requirements established by Anders v. California, 1967, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, we have carefully considered this cause in its entirety, and conclude that there is no arguable merit in the appeal.  The only issues sought to be raised by appellant are based on factual allegations not contained in the record, which can not be raised on direct appeal.  United States v. King, 5th Cir. 1972, 456 F.2d 1243.  It is therefore ordered, that the motion filed by Charles Bentley, Esquire, for leave to withdraw as court-appointed counsel for Appellant is granted, and the appeal is dismissed.  See Local Rule 20; United States v. Minor, 5th Cir. 1971, 444 F.2d 521; United States v. Crawford, 5th Cir. 1971, 446 F.2d 1085.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I